DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/15/2021. Claims 1, 5, 10 are amended. 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claims 1-20.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art TANAKA et al. (US 20180017856 A1; TANAKA) teaches a light source device 40 having a semiconductor laser 21, which is a solid-state light source; heat-dissipating plate 22; condenser lens 23; heat sink 24; lens 26; lens 27; first diffusion plate 28; dichroic mirror 29; condenser lenses 30 and 31, each of which is a first condenser element; phosphor plate 35 including motor 34 and aluminum substrate 33 having a reflection film and phosphor layer 32; condenser lens 36, which is a second condenser element; second diffusion plate 37; quarter-wave plate 38, which is a retardation plate; and reflection plate 39. A model of each light flux 25 emitted from the solid-state light source and polarization directions of light entering dichroic mirror 29 and emitted therefrom. TANAKA does not anticipate or render obvious, alone or in combination, a third laser light source section that outputs a third 
Claims 2-4, 11-14 are allowed as being dependent on claim 1.
As of claim 5, the closest prior art TANAKA et al. (US 20180017856 A1; TANAKA) teaches a light source device 40 having a semiconductor laser 21, which is a solid-state light source; heat-dissipating plate 22; condenser lens 23; heat sink 24; lens 26; lens 27; first diffusion plate 28; dichroic mirror 29; condenser lenses 30 and 31, each of which is a first condenser element; phosphor plate 35 including motor 34 and aluminum substrate 33 having a reflection film and phosphor layer 32; condenser lens 36, which is a second condenser element; second diffusion plate 37; quarter-wave plate 38, which is a retardation plate; and reflection plate 39. A model of each light flux 25 emitted from the solid-state light source and polarization directions of light entering dichroic mirror 29 and emitted therefrom. TANAKA does not anticipate or render obvious, alone or in combination, a third laser light source section that outputs a third polarized light flux that belongs to a third wavelength band and has a polarization direction different from polarization directions of the first and second light fluxes, the light source apparatus outputting light containing the first, second, and third light fluxes; 
Claims 6-10, 15-20 are allowed as being dependent on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art MURAKAMI (US 20190199981 A1) teaches semiconductor laser arrays 106-1 and 106-2 that accommodate a plurality of semiconductor lasers is synthesized by polarization beam splitter 203. Semiconductor laser array 106-1 supplies blue P-polarized laser light, and semiconductor laser array 106-2 supplies blue S-polarized 
- Prior Art ISHIKAWA (US 20160077417 A1) teaches a light source apparatus includes: a phosphor wheel that is provided with a plurality of ring-shaped light-emitting regions that are arranged concentrically and that respectively generate illumination light beams of a plurality of colors when irradiated by excitation light; a light source unit that simultaneously radiates the excitation light to the ring-shaped light-emitting regions; and a plurality of optical elements that are irradiated by the plurality of illumination light beams that are generated due to the irradiation of the excitation light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882